Citation Nr: 1516377	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-23 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from April 1957 to October 1957 and from January 1958 to July 1977.  He died in April 2007.  The appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board remanded the claim in May 2014 for additional development of the record.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant maintains that her husband's death-causing cancer developed as a result of in-service herbicide exposure during service in the Republic of Vietnam.  The Veteran's Certificate of Death lists metastatic carcinoma of the esophagus as the immediate cause of the Veteran's death.  The medical evidence of record shows that the Veteran's primary esophageal cancer metastasized to his lungs before he died.  
The Veteran served in the Republic of Vietnam during the Vietnam era, and he is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  

For Agent Orange exposed Veteran's, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  The Veteran's death-causing esophageal cancer is not included in the list of disabilities subject to presumptive service connection as a result of Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  While lung cancer is one of the listed diseases for which the presumption applies, the Veteran did not, according to the medical evidence in this case, have a primary lung cancer diagnosis.  

The matter was remanded in May 2014 to, inter alia, obtain the Veteran's personnel records and to obtain an opinion as to whether the Veteran's esophageal cancer was, as likely as not, related to his presumed in-service herbicide exposure.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  The Veteran's personnel file was obtained and associated with the VBMS electronic record, and an opinion was obtained in December 2014.  A copy of the opinion is associated with both the claims file and the electronic record.  

The RO subsequently sent the appellant a Supplemental Statement of the Case (SSOC) in February 2015; however, the claims file reflects that the SSOC was returned as undeliverable.  A review of the VBMS electronic record shows that the appellant submitted a change of address to the Board in March 2015, after the RO issued the SSOC.  Given the appellant's change of address, another SSOC should be sent to her and she should be allowed an appropriate amount of time to respond.  

Accordingly, the case is REMANDED for the following action:

Re-send the appellant and her representative the February 2015 SSOC to her new address of record which is listed on a document received at the Board in March 2015 and which is associated with the Veteran's VBMS electronic record.  After allowing the appeallant an appropriate amount of time to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




